ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of--                                     )
                                                )
Xerox Corporation                               )      ASBCA No. 58943
                                                )
Under Contract No. GS-25F-0062L                 )
 P.O. No. W9113E-04-A-0004                      )

APPEARANCE FOR THE APPELLANT:                          Donald J. Walsh, Esq.
                                                        Offit Kurman, P.A.
                                                        Owings Mills, MD

APPEARANCES FOR THE GOVERNMENT:                        Raymond M. Saunders, Esq.
                                                        Army Chief Trial Attorney
                                                       Brian E. Bentley, Esq.
                                                        Trial Attorney

                                ORDER OF DISMISSAL

      The parties have settled their dispute in the referenced appeal and have jointly
executed and filed a request for dismissal with prejudice. Accordingly, the appeal is
hereby dismissed with prejudice.

      Dated: 6 November 2014




                                                    Administrative Judge
                                                    Armed Services Board
                                                    of Contract Appeals

      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 58943, Appeal of Xerox
Corporation, rendered in conformance with the Board's Charter.

      Dated:



                                                    JEFFREY D. GARDIN
                                                    Recorder, Armed Services
                                                    Board of Contract Appeals